Name: Council Regulation (ECSC, EC, Euratom) No 1329/97 of 7 July 1997 adjusting the weighting applicable in Greece to the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  social protection;  Europe
 Date Published: nan

 11 . 7 . 97 MEN I Official Journal of the European Communities No L 183/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (ECSC, EC, EURATOM) No 1329/97 of 7 July 1997 adjusting the weighting applicable in Greece to the remuneration and pensions of officials and other servants of the European Communities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regu ­ lation (Euratom, ECSC, EC) No 2485/96 (2), and in particular Articles 63 , 64, 65, 65a and 82 of the Staff Regulations , Annex XI to the Staff Regulations and the first paragraph of Article 20 and Article 64 of the Condi ­ tions of Employment, Having regard to the proposal from the Commission , Whereas in the second half of 1996 the cost of living increased substantially in Greece , a Member State where officials and other servants of the European Communities are employed; whereas, therefore , the weighting applicable to the remuneration and pensions of these officials and other servants pursuant to Regulation (Euratom, ECSC, EC) No 2485/96 should be adjusted with effect from 1 January 1997, HAS ADOPTED THIS REGULATION : Article 1 1 . With effect from 1 January 1997, the weighting applicable to the remuneration of officials and other servants employed in the country referred to below shall be as follows : Greece : 89,2 . 2 . The weighting applicable to the pension shall be determined in accordance with Article 82 ( 1 ) of the Staff Regulations . Articles 3 to 10 of Regulation (ECSC, EEC, Euratom) No 21 75/88 (3) shall continue to apply. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 July 1997 . For the Council The President J.-C. JUNCKER (') OJ No L 56, 4 . 3 . 1968 , p . 1 . (A OJ No L 338 , 28 . 12 . 1996, p . 1 . P) OJ No L 191 , 22 . 7 . 1988 , p. 1 .